Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Fig. 4, reference character "51" is used instead of reference character “41” to designate “a brake bar”.  
Fig. 1, reference character "23" is used instead of reference character "421" to designate “a sleeve guide”.  
Figs. 1-2, reference character "426" is used instead of reference character "427" to designate “an actuator”.  
figs. 1-2, reference character "427" is used instead of reference character "426" to designate “a sliding positioning tongue”.  
Fig. 1-2, reference character "25" is used instead of reference character "251" to designate “a base”.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

Para. 19, line 2-3 “under the action of the axial guide grooves”. The examiner interprets “under the action of the axial guide grooves” to be “along the axial guide grooves”.
Para. 19, line 9 “brake bar 41 inserting in”. The examiner interprets “brake bar 41 inserting in” to be “brake bar 41 that is inserted in”.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
claim 1, line 6 “on the clutch”. The examiner interprets “on the clutch” to be “on the brake bar”.
claim 1, line 12-13 “a brake bar and a driving unit which are disposed in the transmission squire tube”. the examiner interprets “a brake bar disposed in the transmission squire tube and a driving unit disposed on said brake bar”. 
claim 1, line 22 “to drag”. The examiner interprets “to drag” to be “to guide”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sajil J. Mathachan (US-7934754-B2), hereinafter Mathachan,

Regarding claim 1, 
A door lock (20), comprising:
an outer handle assembly (fig. 1 and 3A; 240, 224, 258, 286, 302, 326 collectively);
an inner handle assembly (fig. 2; 26, 52, 296, 304, 318, 308 collectively);
a clutch (308, 318, 296 collectively) disposed between the outer handle assembly and the inner handle assembly (fig. 2-3A); and

a safety mechanism (fig. 2-3A; 104, 196, 205, 136, 304 collectively) disposed on the clutch; wherein:

the inner handle assembly comprises an inner baffle (36), an inner shielding cover (outer rim of 36), a hollow cylindrical passage (72), a transmission rack (fig.2; 176, 180, 192 collectively), and an inner handle (52);

the clutch comprises a transmission square tube (296) and a sub-clutch part (299) connected to the transmission square tube (figs. 2-3A);

the safety mechanism comprises a brake bar (304) and a driving unit (104, 196, 136, 304 collectively) which are disposed in the transmission square tube (fig. 2-3A);

the hollow cylindrical passage comprises a side wall (74) and a plurality of axial guide grooves (the three elongated parallel grooves that are open to the exterior end portion side 80 of the interior spindle 72 and stretch along the length of the interior spindle 72) disposed on the side wall (fig. 2);

the driving unit comprises a sleeve tube (196) and an actuator (fig. 2; 108, 112, 136, 203 collectively) disposed in the sleeve tube; a tube wall (as shown in figs 2, 6-7, 11-12, and the annotated figure of fig. 8 below; circumferential de-bossed wall connecting cam surfaces 200 with cam member 196)  of the sleeve tube is provided with an inclined chute (as shown in figs 2, 6-7, 11-12, and the annotated figure of fig. 8 below; cam surface 200 and the circumferential de-bossed wall collectively) deviating from an axial direction (figs. 2, 11-12; center line of cam member 196) of the sleeve tube; one end of the sleeve tube (figs. 2, 11-12; the end facing the push button 108)  is provided with a tube hole (202) corresponding to the brake bar; one terminal end of the inclined chute (annotated figure of fig. 8 below; the curved end of cam surface 200 and the de-bossed wall where the tongue /tip of cam surface 160 contacts cam surface 350) is provided with a locating slot (as shown in figs. 6-7 and the annotated figure of fig. 8 below; slot is the opens space where cam surface 200 moves as indicated by the curved shaded area along cam surfaces 350 and up to cam surface 200); and

the actuator comprises a sliding positioning tongue (as shown in figs. 2, 6-7, 11-12, and the annotated figure of fig. 8 below; the tongue is the tip of cam surface 160 that slides on cam surfaces 200 and 350) disposed on a circumferential surface of the actuator (as shown in figs. 2, 6-7, 11-12, and the annotated figure of fig. 8 below; outer circumferential surface of cam surface 160) to drag the actuator to slide along the plurality of axial guide grooves and push the sleeve tube to rotate and be clamped in the locating slot of the inclined chute (figs. 2, 6-10; col. 7, line 37 to col. 8, line 17).

    PNG
    media_image1.png
    390
    629
    media_image1.png
    Greyscale

Regarding claim 2, 
The door lock of claim 1, further comprising a lock piece (fig. 3A; 318 and 308 collectively) disposed between the sub-clutch part and the outer handle assembly; wherein the lock piece comprises a through hole (309) and a lug (320), and the brake bar (304) is inserted in the through hole of the lock piece; the outer handle assembly comprises a locking groove (238) corresponding to the lug (fig. 3A).

Regarding claim 3, 
The door lock of claim 1, wherein: the inner baffle is embedded in the inner shielding cover (figs. 1-2); the hollow cylindrical passage is in running fit with the inner baffle and the inner shielding cover (figs. 1-2; col. 3, line 34-54) and the transmission rack is disposed at one side of the hollow cylindrical passage (fig. 1-2; col. 4, line 45-57; the transmission rack (176, 180, 192 collectively) connects to projection 96 at the interior end 76 of the interior spindle 72), and the inner handle is disposed at the other side of the hollow cylindrical passage (fig. 1-2; col 3, line 34-54; col. 7, line 33-36; the actuator portion 68 of the interior handle 56 is connected to the exterior end portion 80 of the interior spindle 72).
Regarding claim 4, 
The door lock of claim 1, wherein the inner handle comprises a base (figs. 1-2; 60 and 56 collectively) and a hand grip (68); one end of the base is provided with a connection hole (figs. 1-2; the receiving aperture 64 includes a receiving hole /a hole that is located to face the exterior handle 254 and is surrounded by the interior chassis 36); and the other end of the base is provided with a guide hole (figs. 1-2; the receiving aperture 64 includes a guide hole/a hole that is located to face and opens to the opposite side of the exterior handle 254 and is surrounded by the interior handle 56 and the actuator portion 68); the hollow cylindrical passage is inserted into the connection hole of the base (fig. 1-2; the hollow interior spindle 72 is partially received within the locking member receiving aperture 64 of the interior handle 56), and the lock piece is in sliding fit with the guide hole of the base (figs. 1-3A and 4-10; col. 7, line 33 to col. 8, line 30; pushing the push button to the locked position results in sliding the driver 304 and cam members (314, 310) into rotation and sliding the locking member 320 axially along the direction of arrow 340 with respect to the interior handle assembly 52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Weixuan Li (US-10711485-B2) teaches a door lock that includes an outer subassembly, a safety mechanism, a clutch, a square transmission tube, a sub-clutch, a brake rod, a drive device, an inner baffle plate, an inner baffle plate cover, a cylindrical tube, a transmission frame, an inner doorknob, a transmission member, a cylindrical tube with spiral guide slot and a positioning slot, and a main body with a positioning bolt. the invention aims to provide a press-type spherical door lock that is easy to operate without regard to the rotation direction of the drive device, eliminating potential problems.
Oscar Romero (US-20180073271-A1) teaches a tubular style door lock that is activated by manual depression of a push button to convert the axial motion into rotary motion that activated the door lock. the invention provides a door lock that can be engaged and disengaged via the same push button.
Mohammed Maksood Ali et al. (US-9752359-B2) teaches a door lock that allows for egress when the unit is locked. The invention provides for a lock control assembly that is configured to transition from the locked state to the unlocked state in response to rotation of the center spindle, for example by an inner actuator.
Chao-Ming Huang (US-9228374-B2) teaches a door lock with a mutually coupled guidance mechanism and driving plank. the invention includes an internal and external handle assembly, a latch mechanism, a push button, a control barrel with a spiral guiding slot and an alignment slot, and a driving plank. the invention aims to prevent the wrong installation of the driving plank and avoids destroying the lock structure.
Dale M. Collins et al. (US-8833120-B2) teaches a door lock that includes an outside and an inside actuator, and inside and outside spindle, a plunger bar, an inside latch spindle, a locking bar, cam members, and a housing. The invention aims to achieve egress release of the locking mechanism at approximately the same angle of operation regardless of rotational direction.
Mu-Lin Shen (US-6364383-B1) teaches a door lock that includes a transmission assembly, a positioning assembly, and inside and outside seat, an adjusting sleeve, and inside spindle with a spiral slot. the invention provides for easy installation door lock with a burglarproof outside rose assembly.
Chien-chung Wang (US-7377143-B2) teaches a door lock that includes interior and exterior handles, cylindrical sleeve, a bar, a push button, a lining tube, a locking groove, and guiding groove. the invention prevents the door lock from being locked by unexpected exterior force.
Martin Zuckerman (US-5460417-A) teaches a tubular door lock assembly with an interior operator that includes a push button that can lock the exterior operator and a mechanism to unlock the push button and open the door by rotating the operator to either direction. the invention aims to secure privacy when desired.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAL SAIF/               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675